The judgment of the court was pronounced by
Eustis, C. J.
This is an appeal from a judgment of the Court of the Ninth District, sitting in the parish of Point Coupée, by which a sale of certain credits, made by a constable, under a judgment rendered by a justice of the peace, was homologated and confirmed. The appeal is taken by the debtor. The description of the objects sold is thus given in the officers return: all the surplus funds, credits, notes and claims , in the hands of P. J. Mourain, after the claims of the Congregation of the Roman Catholic Church of St. Francis, v. Victor Mourain, No. 40, and belonging to Victor Mourain, and which were attached on the 26th of October 1846, at the suit of the Congregation of the Roman Catholic Church v. Victor Mourain, No. 40.
Without determining the question as to the power of justices of the peace to confirm sales made under their authority, by virtue of the monition acts, or the other questions which this case obviously presents, it is sufficient to state that, under the repeated decisions of this court, a sale by judicial authority under such a description as this, has no validity.
It is therefore decreed that the judgment appealed from be reversed, and the proceedings of Hypolite Eecoux, for a monition, be dismissed, with costs in both courts.